Name: Commission Regulation (EEC) No 1615/82 of 22 June 1982 re-establishing the levying of customs duties on screws for wood, falling within subheading 73.32 B ex II and originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3601/81 applyt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 180/20 Official Journal of the European Communities 24. 6 . 82 COMMISSION REGULATION (EEC) No 1615/82 of 22 June 1982 re-establishing the levying of customs duties on screws for wood, falling within subheading 73.32 B ex II and originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3601 /81 apply HAS ADOPTED THIS REGULATION : Article 1 As from 27 June 1982, the levying of customs duties suspended in pursuance of Council Regulation (EEC) No 3601 /81 , shall be re-established on imports into the Community of the following products originating in China : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3601 /81 of 7 December 1981 applying generalized tariff preferences for 1982 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 12 thereof, Whereas, in pursuance of Articles 1 and 9 of that Regulation , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex C, other than those listed in column 4 of Annex A, within the framework of the preferential tariff ceiling fixed in column 9 of Annex A ; Whereas , as provided for in Article 10 of that Regula ­ tion , as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question origina ­ ting in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of screws for wood , falling within subheading 73.32 B ex II , the individual ceiling was fixed at 916 000 ECU ; whereas, on 16 June 1982, imports of these products into the Community origi ­ nating in China reached that ceiling ; whereas the customs duties in respect of the products in question must therefore be re-established against China, CCT heading Description No 73.32 Bolts and nuts (including bolt ends (NIMEXE codes and screw studs), whether or not 73.32-67 ; 69) threaded or tapped screws (inclu ­ ding screw hooks and screw rings), rivets , cotters , cotter-pins and similar articles , of iron or steel ; washers ( including spring washers) of iron or steel : B. Threaded or tapped : ex II . Other :  Screws for wood Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the Eu ropea n Commu n ities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 June 1982. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 365 , 21 . 12 . 1981 , p . 1